Title: From Thomas Jefferson to Van Staphorst & Hubbard, 30 April 1798
From: Jefferson, Thomas
To: Van Staphorst & Hubbard


          
            Gentlemen
            Philadelphia Apr. 30. 1798.
          
          Your favor of June 26. reached me Sep. 22. in Virginia. having settled the interest on the account inclosed in it agreeably to a statement which will be at the foot of this letter, I prepared a bond for the amount, which I brought on to this place, and have kept by me till the present season which gives a better chance for a safe conveyance than a winter passage.
          A paragraph in your letter has given me uneasiness, lest you might have supposed I could consider you as involved in the practices of which I therein spoke. nothing could be farther from my thought; and the intention of my observations was, besides giving you a general view of the speculating practices going on here, as a general caution for the government of your affairs, to designate more particularly the conduct of one individual (mr Greenleaf) whom I had formerly understood to have been trusted by you in some matters. his catastrophe, as well as that of some others, has been what all prudent men might foresee. indeed the shock which has resulted from the state of things mentioned in my letter, has been very great, & severely felt by our merchants in general, not only those who directly participated in these matters, but those also who had kept clear themselves, but were affected by the failure of others. this was considerably hastened and increased by the French &  British spoliations on our commerce. these have been most scandalous indeed: and [tho?] both nations [still continue] their outrages on us, yet those of the one are considerably more in amount than the other. a great degree of impatience under these sufferings has consequently siezed our merchants, who openly call for war, and some think our government has too readily yielded to their views. the farmers, who know that they must pay the expence, wish a continuance of peace. this occasions some difference of sentiment among us; but should war be declared against us there will be but one sentiment pervading every description of men, that of uniting cordially to repel an invader. this is the true clue to the present state of opinion with us. the expences of preparation we have already incurred are very great, and give much uneasiness to those who are anxious to see our public debt discharged.
          I take the liberty of inclosing & recommending to your care a letter to a friend of mine, Baron Von Geissmar, at Hanau, which is very interesting to him. I am in hopes you can give it a safe conveyance.
          I am with great esteem Gentlemen Your most obedient & most humble servt
          
            Th: Jefferson
          
          
            
              
                
                
                
                
                florins sols
              
              
                1792
                May 16.
                the balance per acct rendered was in my favor
                 656– 2
              
              
                
                Sep. 27.
                By my draught in favor of Dobson
                ƒ1014–
                
              
              
                
                Nov. 23.
                By my do. in favr of the bankers of the Us.
                 2221–14
                3235–14
              
              
                
                
                  balance now against me
                
                2579–12
              
              
                1795.
                Oct. 13.
                Int. on do. @ 6. per cent to this date is
                
                 447– 2
              
              
                
                
                
                
                3026–14
              
              
                
                
                  To remittance of this date through Maury  £50. 5s 5d St.
                
                 553–
              
              
                
                
                  balance then remaining due
                
                2473–14
              
              
                1797.
                Dec. 25.
                mt. on do. @ 6. pr. cent to this date is
                
                 326– 6
              
              
                
                
                balance for which a bond is now inclosed
                
                2800–
              
              
                
                
                  payable Dec. 25. 1802. with in @ Dec. 25. 1797.6 per cent from Dec. 25. 1797.
              
            
          
        